DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ amendments/arguments dated 05/03/2022.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 2.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Jo (KR 2016024625)  teaches E-6 and E-52 (pages 51 and 52):


    PNG
    media_image1.png
    194
    135
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    209
    130
    media_image2.png
    Greyscale


E-6 reads on CF1 wherein m = 1; X = O; R1 and R2 = H; n = 0; Ar1 = biphenyl; Ar2 = naphthyl.
E52 reads on CF1 wherein m = 1; X = O; R1 and 2 = H; n = 1; Ar1 = biphenyl; Ar2 = phenyl.
	Jo fails to teach, suggest or offer guidance that would render it obvious to modify and OLED to incorporate at least two of E-6 or E-52 in the same organic layer as required by independent claims 1 and 2.
Claims 1-6 and 10-16 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786